Appellate Case: 21-8070     Document: 010110644107          Date Filed: 02/11/2022     Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                            February 11, 2022
                          _________________________________
                                                                              Christopher M. Wolpert
                                                                                  Clerk of Court
 CHRISTOPHER FISHER,

       Petitioner - Appellant,

 v.                                                            No. 21-8070
                                                      (D.C. No. 0:21-CV-00014-NDF)
 WARDEN PACHECO; WYOMING                                         (D. Wyo.)
 ATTORNEY GENERAL,

       Respondents - Appellees.
                       _________________________________

              ORDER DENYING CERTIFICATE OF APPEALABILITY
                     _________________________________

 Before BACHARACH, MURPHY, and CARSON, Circuit Judges.
                  _________________________________

        Christopher Fisher, a Wyoming state prisoner proceeding pro se, seeks a

 certificate of appealability (“COA”) so he can appeal the district court’s dismissal of the

 habeas corpus petition he filed pursuant to 28 U.S.C. § 2254. See 28 U.S.C.

 § 2253(c)(1)(A) (providing no appeal may be taken from a final order disposing of a

 § 2254 petition unless the petitioner first obtains a COA). Because reasonable jurists

 would not debate the district court’s dismissal of his petition as untimely, we deny his

 request for a COA and dismiss this appeal.

        On August 5, 2016, Fisher shot and killed his wife in what he claimed was an act

 of self-defense. He entered an Alford plea of guilty to second-degree murder in April

 2017. In February 2018, the Wyoming Supreme Court affirmed his conviction and
Appellate Case: 21-8070      Document: 010110644107          Date Filed: 02/11/2022       Page: 2



 sentence. Fisher v. State, 410 P.3d 1205 (Wyo. 2018). Intermittently over the next few

 years, Fisher attempted to challenge his conviction and sentence in the state courts by

 filing various motions and petitions, all of which were unsuccessful.

        Fisher filed his federal habeas petition in January 2021. In response to the district

 court’s order to show cause why the petition should not be dismissed as untimely, Fisher

 did not dispute that he failed to comply with the federal statute of limitations, but argued

 he was entitled to equitable tolling because (1) he had a credible claim of innocence

 based on evidence he killed his wife in self-defense, and (2) his mental illnesses,

 particularly his PTSD and battered-spouse syndrome, prevented him from diligently

 pursuing his rights during the statutory period. The district court rejected both

 arguments. The court concluded that Fisher had not made a sufficient showing of actual

 innocence to warrant equitable tolling because he had pled guilty to the offense and he

 introduced no new evidence of innocence. As for Fisher’s mental-illness argument, the

 district court concluded Fisher’s state litigation history, particularly the “cogently

 written” pro se motion he filed in December 2018, undermined his claim that he was

 unable to pursue his federal habeas claims based on mental incapacity. The court

 therefore dismissed Fisher’s untimely habeas petition.

        To be entitled to a COA, Fisher must show “that jurists of reason would find it

 debatable whether the district court was correct in its procedural ruling.” Slack v.

 McDaniel, 529 U.S. 473, 484-85 (2000). “[W]e review the district court’s decision on

 equitable tolling of the limitation period for an abuse of discretion.” Burger v. Scott, 317

 F.3d 1133, 1138 (10th Cir. 2003).

                                               2
Appellate Case: 21-8070     Document: 010110644107          Date Filed: 02/11/2022      Page: 3



        Fisher argues that the district court erred in rejecting his actual-innocence

 argument because the court overlooked newly discovered evidence that bolstered his

 claim of self-defense. “[A]ctual innocence is not an easy showing to make,” requiring a

 petitioner to present “new reliable evidence” that is “powerful enough to convince a court

 that no reasonable juror would have voted to convict.” United States v. Cervini, 379 F.3d

 987, 992–93 (10th Cir. 2004). Here, Fisher asserts he recently found two pieces of

 exculpatory evidence in his pretrial discovery materials: (1) statements his young

 children purportedly made to the Department of Family Services that allegedly differed

 from the inculpatory statements they made to the police, and (2) a “cryptic notation” in a

 police report suggesting that Fisher’s wife’s diary described weapons and booby traps.

 Although this purported evidence may qualify as new because it was not considered by

 the state trial court, see Fontenot v. Crow, 4 F. 4th 982, 1032 (10th Cir. 2021), we are not

 persuaded that Fisher’s conclusory hearsay descriptions of allegedly inconsistent child

 witness statements and his speculations regarding a “cryptic” police report can

 reasonably be characterized as reliable. See Taylor v. Powell, 7 F. 4th 920, 927 (10th Cir.

 2021) (“An actual innocence claim must be based on more than the petitioner’s

 speculations and conjectures.”); Herrera v. Collins, 506 U.S. 390, 417–18 (1993)

 (rejecting actual-innocence argument based on affidavits the Court found to be

 “particularly suspect” because, except for one affidavit provided by an individual who

 was nine years old at the time of the crime, the affidavits consisted of hearsay).

 Moreover, “when contrasted with the corresponding evidence of guilt,” the evidence

 described by Fisher is not “powerful enough to convince a court that no reasonable juror

                                               3
Appellate Case: 21-8070      Document: 010110644107           Date Filed: 02/11/2022      Page: 4



 would have voted to convict.” Cervini, 379 F.3d at 992. Accordingly, reasonable jurists

 would not debate the correctness of the district court’s holding that Fisher is not entitled

 to equitable tolling based on actual innocence.1

        As for his mental-illness argument for equitable tolling, Fisher contends the

 district court “misconstrued prior filings of jail house lawyers who had tried to help

 [Fisher] as proof of [Fisher’s] mental state during the term of disability.” He asserts he

 did not draft any of his pro se state filings except for one postconviction petition;

 accordingly, he argues, his extensive state postconviction filings do not disprove his

 claim that mental illness prevented him from timely seeking federal habeas relief. Fisher

 does not cite any factual support for this argument, which he raises for the first time on

 appeal. See Laurson v. Leyba, 507 F.3d 1230, 1232 (10th Cir. 2007) (“As a general rule,

 this court will not consider an issue not raised below.”); Yang v. Archuleta, 525 F.3d 925,

 927 n.1 (10th Cir. 2008) (“Pro se status does not excuse the obligation of any litigant to

 comply with the fundamental requirements of the Federal Rules of Civil and Appellate

 Procedure.” (internal quotation marks omitted)). Moreover, regardless of who drafted

 Fisher’s state-court filings, they demonstrate his ability to raise and litigate legal

 arguments for relief during the relevant time period, whether by himself or with the

 assistance of others, and we see no reason why he could not have availed himself of the


        1
          We note the potential applicability of our holding in Beavers v. Saffle, 216 F.3d
 918, 923 (10th Cir. 2000), that self-defense arguments “go to legal innocence, as opposed
 to factual innocence.” Because neither the parties nor the district court referenced
 Beavers and because Fisher’s evidence clearly falls short of the “new reliable evidence”
 standard discussed in Cervini, we do not decide whether Beavers might have provided an
 alternative basis for the district court to deny Fisher’s actual-innocence argument.
                                                4
Appellate Case: 21-8070      Document: 010110644107          Date Filed: 02/11/2022         Page: 5



 same resources to file his federal habeas petition. See Del Rantz v. Hartley, 577 F. App’x

 805, 810–11 (10th Cir. 2014) (unpublished disposition cited exclusively for its persuasive

 value) (holding that petitioner “has not shown that his mental disorders were the cause of

 the untimeliness” in filing federal habeas petition in part because he “had the assistance

 of his family and other inmates in pursuing state postconviction relief”); Yang, 525 F.3d

 at 929–30 (noting that “the majority of pro se prisoners” will require “assistance in

 understanding the legal process,” and therefore holding that the need for assistance does

 not in itself warrant equitable tolling). In light of Fisher’s postconviction litigation

 history, reasonable jurists would not debate the correctness of the district court’s holding

 that Fisher’s mental-health problems did not prevent him from filing a timely habeas

 petition. See Del Rantz, 577 F. App’x at 810–11.

        Because reasonable jurists would not debate the district court’s denial of equitable

 tolling, we deny Fisher’s request for a COA and dismiss the appeal. Fisher’s motion to

 proceed in forma pauperis is granted.


                                                Entered for the Court


                                                Michael R. Murphy
                                                Circuit Judge




                                                5